Appellant complains of an immaterial statement in our original opinion in which it was stated that appellant "rented a room in an old house in the town of Falfurrias." The name of the town wherein the room was rented should have been "San Diego."
Complaint is again made relative to the argument of the State's attorney, set forth in bill of exceptions No. 7. After a careful reading of the entire statement of facts, we think the comment of the State's attorney was a justifiable one, in the light of the record. We think the portion relative to his smartness and brazenness and attitude of appellant was fully borne out by his conduct not only as testified to by the witnesses *Page 430 
but also by his own conduct while upon the witness stand. It was shown by his own testimony that he was a married man, who, in company with another, took two school girls, one sixteen years old and the other seventeen years old, and drove over the surrounding counties for two days and nights, and finally abandoned and left them, after both girls had been ravished, so they say, by means of force and threats, and while upon the stand he not only admitted these acts of intercourse, but claimed other previous acts with this girl when she was fifteen years of age, all of which previous acts were refuted by proof.
We think these comments were justified by the record.
The motion is overruled.